DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-24, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 29, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Tsai 2017/0045307).
Regarding Claim 25; Tsai discloses a flow-rate adjustment component (1—as depicted by Fig.’s 1-2, and 4-5), configured to be in contact with a plurality fins of a 5fin structure (fins 120 or heat dissipating structure-12), and every two of the plurality of fins that are adjacent to each other being spaced by a passageway (passageways-122 between respective fins 120—as set forth by para. 0021), the flow-rate adjustment component comprising: a covering portion (11); and at least one blocking portion (114 and/or 115—as depicted by Fig.’s 1 and 5), wherein the covering portion has at least one through slot (slot(s) defined by 111 or 112), the covering portion is configured to be in contact with the plurality of 10fins (as depicted by Fig. 4—whereas 11 is in contact with fins 120), the covering portion is configured to cover the passageways (as depicted by Fig. 4), the through slot is configured to be connected to the passageways (as depicted by Fig. 4—whereas the slot(s) defined by 111 or 112 are fluidly connected with the passageways), the at least one blocking portion is connected to the covering portion and configured to block one end of at least one of the passageways (as depicted by Fig.’s 1 and 4-5—whereas 114-115 connects to 11 and configured to block atleast a top free end of the fins and passageways and/or where 121 shunt working fluid that enters 111 and divides the fluid to flow along channels 122 to the left of the shunt and to the right of the shunt; and para.’s 0019-0021 further discloses 114-115 block and limit working fluid respectively).  

Regarding Claim 29; Tsai discloses flow-rate adjustment component according to claim 25, wherein a quantity of the at least one through slot is plural (as already set forth).  


Claim(s) 25-27, 30-31, and 33 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by (Takemura 2019/0166720).
Regarding Claim 25; Takemura discloses a flow-rate adjustment component (1—as depicted by Fig. 2), configured to be in contact with a plurality fins of a 5fin structure, and every two of the plurality of fins that are adjacent to each other being spaced by a passageway (whereas passageways-6 between respective fins 9), the flow-rate adjustment component comprising: a covering portion (3); and at least one blocking portion (whereas 2 at 6B atleast in-part defines blocking portions), wherein the covering portion has at least one through slot (slot(s) defined by 4 and 7 and/or 5 and 8), the covering portion is configured to be in contact with the plurality of 10fins (as depicted by Fig. 2—whereas at least portion “M” of 3 extends to contact the fins 9 at a plane of 2), the covering portion is configured to cover the passageways (as depicted by Fig. 2), the through slot is configured to be connected to the passageways (as depicted by Fig. 2—whereas the slot(s) defined by 4 and 7 and/or 5 and 8 are fluidly connected with the passageways), the at least one blocking portion is connected to the covering portion and configured to block one end of at least one of the passageways (as depicted by Fig. 2—whereas 2 defines 6B at ends of the passageways and connect to 3).  

Regarding Claim 26; Tsai discloses the flow-rate adjustment component according to claim 25, wherein a quantity of the 15at least one blocking portion is two, the two blocking portions are respectively connected to two opposite sides of the covering portion and respectively block two opposite ends of at least one of the passageways (as depicted by Fig.’s 2 or 12).  

Regarding Claim 27; Tsai discloses the flow-rate adjustment component according to claim 26, wherein the covering portion and the two blocking portions respectively block different sides of the 20passageways (as depicted by Fig. 2—whereas the blocking portion are disposed at opposing sides). 

Regarding Claim 30; Tsai discloses the flow-rate adjustment component according to claim 25, wherein the through slot is connected to the passageways, and at least two portions of the through slot are different 5in width (as depicted by Fig. 2—whereas 4 and 7 have different widths).  

Regarding Claim 31; Tsai discloses the flow-rate adjustment component according to claim 30, wherein the through slot has at least one narrower portion and at least one wider portion connected to the at least one narrower portion, and a width of the at least one wider portion is greater than a width of the at least one narrower portion (as depicted by Fig. 2—whereas 4 is more narrow than 7 which has a larger width).  

Regarding Claim 33; Tsai discloses the flow-rate adjustment component according to claim 31, wherein a quantity of the at least one narrower portion is two, and the wider portion is connected to and located 15between the two narrower portions (as depicted bny Fig. 2—whereas atleast the wider portion 7 is fluidly connected to between more narrow portions 4 and 5 defined along a fluid path thereof).


Allowable Subject Matter
Claims 28, 32, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 28; the flow-rate adjustment component according to claim 25, wherein the covering portion has a first surface and a second surface opposite the first surface, the first surface is in contact with the plurality of fins, the blocking portion has a third surface and a fourth surface opposite the third surface, the third surface and the fourth surface 25are located at a same side of the first surface, and the third surface is located closer to the first surface than the fourth surface.  
10Regarding Claim 32; the flow-rate adjustment component according to claim 31, wherein a quantity of the at least one wider portion is two, and the narrower portion is connected to and located between the two wider portions.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835